DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims an electronic gaming machine (i.e., a machine) in claims 1-7, a method (i.e., a process) in claims 15-20, and a gaming system server (i.e., a machine) in claims 8-14.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[u]pon a progressive award triggering event 
1.  An electronic gaming machine comprising:
a display device;
a payment acceptor;
a processor; and
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
modify an average expected payback percentage of the electronic gaming machine for a designated period of time by, for a progressive award:
randomly determining a progressive award reset value from a plurality of different progressive award reset values, wherein at least two of the plurality of different progressive award reset values have different probabilities of being randomly determined, and
after randomly determining the progressive award reset value and based on that randomly determined progressive award reset value, randomly determining a progressive award hit value from a range of progressive award hit values comprising a maximum progressive award hit value,
cause the display device to display:
the randomly determined progressive award reset value as a current value of the progressive award, and
the maximum progressive award hit value,
simultaneous with the display of the randomly determined progressive award reset value as the current value of the progressive award and the display of the maximum progressive award hit value and responsive to a physical item being received via the payment acceptor, modify a credit balance based, at least in part, on a monetary value associated with the received physical item wherein the physical item is any of a ticket associated with the monetary value and a unit of currency, and
following the modification of the credit balance:
responsive to an occurrence of a progressive award increase event, cause the progressive award to be incremented, and
responsive to a progressive award triggering event occurring, increase the credit balance by a currently displayed value of the progressive award wherein the progressive award triggering event occurs based on the currently displayed value of the progressive award having a predetermined relationship with the randomly determined progressive award hit value.
The underlined portions of claim 1 generally encompass the abstract idea.  Such features, as underlined above, are substantially identical in independent claims 8 and 15. Dependent claims 2-7, 9-12, 14, and 16-20 further define the abstract idea by introducing further rules for playing/executing a wagering game and resetting the progressive award to a randomly selected one of the plurality of different progressive award reset values and claim 13 further claims a payment acceptor and a cashout device.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., commercial or legal interactions including legal obligations); and/or
a mental process (e.g., concepts performed in the human mind, such as, observation, evaluation, judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for establishing a credit balance, maintaining a pool, randomly selecting a value from a group of values having various probabilities, if the pool is incremented to the selected value, trigger a progressive award event, and providing the award to the player.  The limitations about receiving a physical item, modifying a credit balance, maintaining a pool, randomly selecting a value from a group of values having various probabilities, if the pool is incremented to the selected value, trigger a progressive award event, and providing the award to the player are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “a 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using a payment acceptor, a display device, a processor, a memory device, a thin client device, and a cashout device to perform rules/steps for establishing a credit balance, maintaining a pool, randomly selecting a value from a group of values having various probabilities, if the pool is incremented to the selected value, trigger a progressive award event, and providing the award to the player. The components in these steps are recited at a high-level of generality (e.g., as a generic processor, bill acceptor, and a button can perform the generic computer functions of receiving, verifying, updating, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

More specifically, a payment acceptor, a display device, a processor, a memory device, a thin client device, and a cashout device can relate to components having features that are generic, conventional, and well-known in the art of slot machines that represent extra-solution activity.  
For example, Chamberlain et al. (2004/0087360 A1) discloses a gaming device 10 is a slot machine having the controls, displays and features of a conventional slot machine, wherein the player operates the gaming device while standing or sitting, the gaming device includes a coin slot 12 for accepting coins or tokens and a ticket/bill acceptor 100 for accepting bills or paper currency, such that, the ticket/bill acceptor 100 also accepts tickets 108, and the gaming device 10 also includes a ticket/receipt printer 106 (shown in phantom) mounted, in one embodiment, inside the gaming device 10, which issues tickets 108 through an aperture 110 or any suitable secure ticket feeder (See Para. 47, Para. 49, and Fig. 1 of Chamberlain).
Additionally, the specification makes it clear that the method and system can be 
[0113] The present disclosure contemplates a variety of different gaming systems each having one or more of a plurality of different features, attributes, or characteristics. A "gaming system" as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices.

As such, the plurality of input devices including the payment acceptor, the display device, the processor, the memory device, and the cashout device, for establishing a credit balance, maintaining a pool, randomly selecting a value from a group of values having various probabilities, if the pool is incremented to the selected value, trigger a progressive award event, and providing the award to the player, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 113).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for playing/executing a wagering game and resetting the progressive award to a randomly selected one of the plurality of different progressive award reset values (Claims 2-7, 9-14, and 16-20).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the display device, the processor, the memory device, and the cashout device to perform the wagering game steps amounts to no more than mere instructions to apply the 
Prior Art
No prior art has been applied to claims 1-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715